Colden, J.
The defendant is awaiting trial under an indictment charging him with the crime of rape in the second degree. He brings this motion for serologic blood tests as provided for under section 684-a of the Code of Criminal Procedure. The prosecutrix is said to be pregnant as the result of the alleged act of the defendant. This motion is denied, with leave to renew within a reasonable time following the birth of the child. The act complained of is said to have occurred on May 12, 1939. The defendant has been released on bail. The trial of the indictment will be deferred until Monday, March 11, 1940.